Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,964,993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deidra Ritcherson on 3/9/22.

The application has been amended as follows: 
	In Claim 20, the phrase “claim 18” has been replaced with --claim 19--.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed attenuator including: wherein compression components are arranged to provide increased compression in locations of the first high thermal conductivity substrate and second high thermal conductivity substrate in contact with the signal conductor relative to other locations of the first high thermal conductivity substrate and second high thermal conductivity substrate not in contact with the signal conductor (Claims 1-13), or compression components arranged to provide increased compression in locations of a first high thermal conductivity substrate and a second high thermal conductivity substrate in contact a second high thermal conductivity 417/131,916 substrate in contact with the signal conductor relative to other locations of the first high thermal conductivity substrate and second high thermal conductivity substrate not in contact with the signal conductor (Claims 21-23), or compression components are arranged to provide increased compression in locations of [[the]]a first high thermal conductivity substrate and a second high thermal conductivity substrate in contact with the signal conductor relative to other locations of the first high thermal conductivity substrate and second high thermal conductivity substrate not in contact with the signal conductor, and wherein within a dilution refrigerator, the signal conductor attenuates an input signal into an attenuated signal at an output of the cryogenic-stripline microwave attenuator (Claims 24-25).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843